Order unanimously affirmed without costs. Memorandum: In appeal No. 1, respondent appeals from an order determining that her three children are permanently neglected, terminating her parental rights on that basis, and suspending judgment for a period of 12 months. In appeal No. 2, respondent appeals from an order vacating the suspended judgment following a hearing on a violation petition, terminating her parental rights, transferring the guardianship and custody of the children to petitioner, and freeing the children for adoption.
Contrary to respondent’s contention, the petition satisfies the pleading requirements of Family Court Act § 614 (1) (c), sufficiently alleging in detail that petitioner “made diligent efforts to encourage and strengthen the parental relationship” (see, Matter of Jeffrey LL., 251 AD2d 756, 757, lv denied 92 NY2d 809; Matter of Joseph ZZ., 245 AD2d 881, 882, lv denied 91 NY2d 810). Also contrary to respondent’s contention, petitioner established by clear and convincing evidence that respondent, for a period of more than one year, failed substantially and continuously or repeatedly to maintain contact with or plan for the future of the children although physically and financially able to do so and despite diligent efforts by petitioner to encourage and strengthen the parental relationship (see, Social Services Law § 38.4-b [7] [a]; Matter of Christina W., 273 AD2d 918; Matter of Markus R., 273 AD2d 919). Finally, petitioner established by a preponderance of the evidence that respondent failed to comply with the conditions of the suspended judgment (see, Matter of Robert T., 270 AD2d 961, lv denied 95 NY2d 758). (Appeal from Order of Oswego County Family Court, Roman, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Hurlbutt, Kehoe and Lawton, JJ.